Per Curiam.
The defense to this action was based upon a claim of material alteration. Defendant Paul Otto testified that the agreed amount of the mortgage debt was lower, the term of the mortgage longer, and the monthly instalments less than the corresponding terms in the note and mortgage sued on. Otto claimed that he and his wife were tricked into signing blank forms and that unauthorized amounts were later filled in. The trial judge disbelieved this testimony.
Although Otto testified that he became aware of and protested the alterations shortly after the transaction, *750he made monthly payments of the amounts which he claims he did not agree to pay until the mortgagee went into bankruptcy more than one year later. Then he made no further payments of any amount. These facts are sufficient to sustain the trial judge’s decision on Otto’s credibility.
The defendants also claim that the plaintiff, which is an assignee of the note and mortgage from the bankrupt mortgagee, is guilty of laches in failing to bring the foreclosure action until four years after the mortgage payments stopped. There is nothing in the record to show any prejudice to the defendants because of the delay. Other issues have been raised, but they are not necessary to the disposition of this case and will not be discussed.
The judgment is affirmed.